Citation Nr: 1021566	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-19 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

2.  Entitlement to service connection for a left elbow 
disorder, to include as secondary to service-connected status 
post fusion of navicular lunate to capitate, left wrist and 
osteoarthritic changes.

3.  Entitlement to service connection for a left knee 
disorder, to include as secondary to service-connected pes 
planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to December 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In October 2007, the Board remanded these claims for an 
issuance of a Statement of the Case (SOC).  That development 
was completed in March 2008.

The Veteran requested a hearing before the Board.  The 
requested hearing was conducted in January 2010 by the 
undersigned Veterans Law Judge. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
GERD, entitlement to service connection for a left elbow 
disorder, to include as secondary to service-connected status 
post fusion of navicular lunate to capitate, left wrist and 
osteoarthritic changes, and entitlement to service connection 
for a left knee disorder, to include as secondary to service-
connected pes planus.

The Board finds the duty to assist has not been met.  VA has 
a duty to assist a claimant in obtaining evidence; such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  

VA outpatient records indicate the Veteran has been diagnosed 
with and is being treated for GERD.  See May 2002 VA 
outpatient note.  A VA examination is necessary to determine 
if the symptoms the Veteran is experiencing are separate and 
distinguishable from the symptoms he has as a result of his 
service-connected Hepatitis B.

Additionally, VA outpatient records indicate the Veteran has 
been treated for left elbow pain.  See February 2007 VA 
outpatient note.  Similarly, the Veteran has been treated for 
a left knee disorder and has been diagnosed with degenerative 
joint disease.  See June 2004 VA outpatient note.  To date, 
the Veteran has not received VA examinations pertaining to 
these disorders.  A remand is necessary to afford the Veteran 
VA examinations and to obtain nexus opinions regarding the 
etiology of his left elbow disorder and his left knee 
disorder.

Furthermore, the Veteran testified in January 2010 that he 
has been treated at the Miami VA Medical Center as recently 
as 2010.  These records should be obtained and associated 
with the claims folder.


Accordingly, the case is REMANDED for the following actions:

1.  First, obtain and associate with 
the claims folder all updated treatment 
records, including, but not limited to 
records from Miami VAMC, starting in 
2007.

2.  After all records have been 
associated with the claims folder, 
afford the Veteran a VA examination for 
gastroesophageal reflux disease (GERD).

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file.  The examiner should 
indicate what specific symptoms are 
attributable to GERD, as opposed to the 
service-connected Hepatitis B.  If it 
is not possible or feasible to make the 
differentiation between the symptoms, 
please expressly indicate this and 
explain why this cannot be done.  
Additionally, please opine whether it 
is at least as likely as not (50 
percent or greater) that the Veteran's 
GERD is proximately due to or the 
result of Hepatitis B, or is otherwise 
associated with service or another 
service-connected disability.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

3.  Next, afford the Veteran a VA 
examination for a left elbow disorder, 
to include as secondary to his service-
connected left wrist disability.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is at 
least as likely as not (i.e., 
probability of 50 percent), that the 
Veteran's current left elbow disorder 
was either (a) directly incurred in 
service, or, (b) is proximately due to 
his wrist disability, or, (c) has been 
permanently aggravated by his wrist 
disability.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

4.  Then, afford the Veteran a VA 
examination for a left knee disorder, 
to include as secondary to his service-
connected pes planus.  Any and all 
indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is at 
least as likely as not (i.e., 
probability of 50 percent), that the 
Veteran's current left knee disorder 
was either (a) directly incurred in 
service, or, (b) is proximately due to 
his pes planus, or, (c) has been 
permanently aggravated by his pes 
planus.

All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  The claims 
folder must be provided to the examiner 
for review.  The examiner must state in 
the examination report that the claims 
folder has been reviewed.

5.  The Veteran is hereby notified that 
it is his responsibility to report for 
the examination scheduled in connection 
with this REMAND and to cooperate in 
the development of her case. 

6.  After all of the above actions have 
been completed, readjudicate the 
claims.  If the claims remain denied, 
issue to the Veteran a supplemental 
statement of the case, and afford the 
appropriate period of time within which 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


